DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-13, & 15 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “at least one material is a porous material, and deviation of pore sizes of pores from an average pore size of the porous material is chosen such that the mass changes in response to the moisture value” in combination with the remaining elements as set forth in claim 1.
With regards to claims 2, 3, 5-13, & 15 are allowable based upon their dependency thereof claim 1.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noyce et al. PG. Pub. No.: US 20160123930 A1 discloses an apparatus can include a porous, monolithic resonator having nanoscale pores defined therein. The apparatus can also include an adsorbent selective to a given analyte disposed on an exterior of the porous, monolithic resonator, the exterior of the porous, monolithic resonator including surfaces defining the nanoscale pores. The Micro-resonator sensors produced from a porous (e.g., fully porous) material can address at least some of the drawbacks of current implementations discussed above. For instance, such sensors could have a relatively low mass and a high aspect ratio (as compared with current resonant sensors produced from solid materials). Accordingly, resonant sensors produced from porous materials could obtain better mass ratios as well as improved quality factors (as compared to current implementations) that are sufficient for accurate sensing in gas and liquid environments (as well as in a vacuum). In addition, a porous (fully porous) resonant sensor could have an exposed surface area (due to surface area within the pores), on which an adsorbent can adhere, that is orders of magnitude higher than a nonporous (solid) sensor. This increase in exposed surface area can greatly increases a mass of an adsorbed chemical or biologic to be sensed (e.g., due to an associated increase in available binding surface area), while simultaneously allowing for a low cantilever mass and a beneficial (high) quality factor, as compared to current sensors, however is silent on at least one material is a porous material, and deviation of pore sizes of pores from an average pore size of the porous material is chosen such that the mass changes in response to the moisture value.
Paul et al. PG. Pub. No.: US 20080108122 A1 discloses the differential pore size distribution profiles for several porous polymers prepared using different dendrimer template concentrations. There is a noticeable difference between pore size distribution profiles for these columns. For instance, the mode pore diameter (the pore diameter at the maximum of the distribution curve) increases from 600 nm for column 1 (produced in the absence of dendrimers) to 700 nm for column 2 (50 .mu.M dendrimers) and reaches 800 nm for column 3 (100 .mu.M dendrimers). Based on these results, the average pore size of the monoliths can be adjusted as desired by selecting the dendrimer template concentration, however is silent on at least one material is a porous material, and deviation of pore sizes of pores from an average pore size of the porous material is chosen such that the mass changes in response to the moisture value.

Kitzhoffer et al. PG. Pub. No.: US 2006/0005608 A1 discloses a method and apparatus for determining pore size distribution and/or the presence of at least one killer pore in at least a portion of a porous film deposited upon a substrate are disclosed herein. In one embodiment, there is provided a method for determining pore size distribution comprising: providing the substrate having the film deposited thereupon wherein the film comprises pores and wherein the pores have a first volume; exposing the film to an adsorbate at a temperature and a pressure sufficient to provide condensation of the adsorbate in pores and wherein the pores after the exposing step have a second volume; and measuring the difference between the first and the second volume using a volumetric technique; and calculating the pore size and pore volume using the change in the first and the second volume, the pressure, and a model that relates pressure to pore diameter, however is silent on at least one material is a porous material, and deviation of pore sizes of pores from an average pore size of the porous material is chosen such that the mass changes in response to the moisture value.

Burgass et al. US PATENT No.: US 6,223,588 B1 discloses the piezoelectric crystal sensor preferably comprises a quartz crystal microbalance (QCM). The QCM conveniently comprises an AT-cut quartz crystal sandwiched between excitation electrodes to which a driving signal may be applied to generate a transverse shear wave across the thickness of the crystal. Such a QCM can be made to oscillate even when immersed in fluid (gas or liquid) and will resonate at a frequency which is related to properties such as the density and viscosity of the surrounding fluid. Any change of phase in the fluid will significantly change the resonant frequency of the QCM, and/or the rate of change in resonant frequency of the QCM with change in temperature or change in pressure, however is silent on at least one material is a porous material, and deviation of pore sizes of pores from an average pore size of the porous material is chosen such that the mass changes in response to the moisture value.

Schwartz US PATENT No.: 6,150,089 discloses the preferred medium is a gel or a liquid. Preferably, the medium is anticonvective, but this is not absolutely necessary. The medium may or may not be inert. The choice of an appropriate medium will depend in part upon the size of the molecules which are measured, the tendency for the molecules to change position and shape, and the desired precision of the measurements. For example, when large molecules (or other molecules of similar size) are measured, a gel with a large pore size is preferably used, however is silent on at least one material is a porous material, and deviation of pore sizes of pores from an average pore size of the porous material is chosen such that the mass changes in response to the moisture value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852